Citation Nr: 1236404	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  05-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970 and is a recipient of the Combat Infantryman Badge and the Purple Heart Medal.

The Veteran testified at an October 2008 Travel Board hearing. A transcript of the proceedings is of record.

The case was remanded in January and July 2009 and in May and November 2011.  All requested development having been completed, this claim has been returned to the Board for appellate review.


FINDING OF FACT

Any current skin disorder is not related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic skin disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what part of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b)  (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a January 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In a March 2006 letter, the Veteran was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in an August 2012 Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and hearing testimony.  The Veteran has been accorded numerous examinations during the course of this appeal.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In this case, the fact that the Veteran had service in Vietnam is undisputed in that his DD-214 indicates that he spent approximately 11 months in Vietnam. He therefore is afforded the presumption of herbicide exposure while serving in Vietnam.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service:
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and hairy cell leukemia.  38 C.F.R. § 3.309(e) (2011). 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities not on this list.  The National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of any other disabilities.  See Notice, 68 Fed. Reg. 27, 630 (2003).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In such an assessment of medical evidence, the Board may favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The United States Court of Appeals for Veterans Claims (Court) instructed that the Board should assess the probative value of medical opinion evidence by examining the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467, 470-71  (1993). 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186   (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434   (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Reviewing the relevant evidence of record, the Veteran's service treatment records do show that he was treated in service for multiple abscesses of the left arm and left leg.  These were treated in September 1969 with incision and drainage.  There is no evidence in the Veteran's service treatment records showing any further treatment for abscesses or any other skin condition.  The Veteran's September 1970 report of separation examination showed no evidence of any skin problem, and his skin was specifically noted to be normal.

The Veteran filed a claim for the residuals of a shell fragment wound of the neck in November 1994, and was granted service connection for that disability at a noncompensable level by a February 1995 rating decision, under the applicable code concerning scars.

An August 2001 VA outpatient treatment record of a "well visit" specifically noted that the Veteran's skin was warm with no suspicious lesions. 
 
The first post service medical evidence of any skin condition, other than neck scars, is contained in an October 2005 report of VA examination.  At that time, the Veteran's in service history of abscess incision and drainage was noted.  The examiner noted that the Veteran had some scarring areas on the left forearm, over most of the dorsal surface.  The examiner however said that this scarring looked more like the residuals of actinic keratosis than it did the residuals of cellulitis and abscess.  The Veteran reported some discomfort in the left forearm and was concerned about the appearance, but the examiner indicated that it was not disfigured.  The examiner described the forearm as having some color changes which were related to his natural genetic factors and some changes due to some keratosis.  The Veteran's skin diagnoses were status post treatment of cellulitis and drainage of multiple abscesses of the left forearm in September 1969 while in service, mild residual scarring, and solar keratosis.  The examiner indicated that while the abscesses had their onset in service, there was no evidence of chronic skin disease, no current treatment, and no treatment in the past 12 months.  The examiner stated that the percentage of the exposed areas was 2 percent of the dorsum of the left arm, with the percentage of the entire body affected being less than 1 percent.  The examiner stated that there was no scarring or disfigurement seen, and no acne or chloracne. 

During the Veteran's hearing testimony in October 2008, he indicated that he had keratosis in service, and had issues with his skin since that time, and he believed his in service skin problems were related to herbicide exposure.

In a January 2009 Board decision, the Board remanded this issue for a further examination, because it was felt that the opinion in the October 2005 VA examination was somewhat unclear as to the etiology of the Veteran's current scarring and actinic keratosis.

As such, the Veteran received a  VA skin examination in July 2010.  At that time, the Veteran reported cellulitis of his left arm in service, but denied having any current skin complaints, including itching, burning, or skin breakdown.  Upon examination, actinic keratosis was seen on the bilateral upper extremities.  The rest of his skin examination was normal.  The examiner concluded that there was no evidence of skin disease at this time.  The Veteran was asymptomatic and skin examination was normal.  The examiner further stated that the Veteran had no residuals of the  cellulitis and drainage of his abscesses which he had in service.

Unfortunately, this examination was also found to have conflicting information, and the Veteran was scheduled for another VA examination in June 2011.  At that time, the Veteran reported his in service treatment for abscesses, but noted that he had not had any recurrence of infections or abscesses over the years, and currently had no chronic skin disease, or treatment for, or complaints of, any skin condition.  It was noted that the Veteran was treated with cryotherapy for possible seborrheic keratosis of the right hand in December 2009.  

Upon examination, the Veteran's neck scarring was noted, which is the subject of a separate rating claim, and not currently on appeal.  On the dorsal aspects of both forearms, there were numerous multiple hypopigmented scars in a roughly symmetrical distribution.  The examiner stated that it was impossible to determine without resorting to speculation which, if any, of these scars were related to the incision and drainage of the left forearm abscesses in service, since they very well may have been sustained in the years after military service.  The Veteran was unable to account for the cause of the scars.  The examiner felt that the symmetrical nature of the scars argued against a unilateral incision and drainage being responsible for them.  There was no evidence of an active dermatitis in this area.  The scars were all uncomplicated and nontender, with no skin breakdown, superficial without loss of function, no redness, inflammation, edema, or keloid formation.

In a November 2011 Board decision, this issue was again remanded because the examiner failed to comment on findings from the October 2005 VA examination report which was specifically requested by the Board in its May 2011 remand directives.  While the examiner noted reviewing the July 2010 examination report, it appears that the wrong October 2005 examination was reviewed.  As such, this issue was again sent for a clarification opinion.

A clarification opinion was received in December 2011 from the same June 2011 VA examiner.  At that time, the examiner indicated, after reviewing all evidence of record, including the report of the Veteran's October 2005 VA examination report, that he felt that the Veteran's skin condition was less likely than not incurred in or caused by service.  The examiner stated that it remained his opinion that the Veteran's actinic keratosis (aka solar keratosis) that was mentioned in the previous VA examinations was not etiologically related to military service.  In support of that statement, the examiner indicated that there was no evidence in the Veteran's service treatment records that the Veteran had actinic keratosis while in the service.  Further, there was no mention of this condition on separation examination.  The examiner therefore concluded that the Veteran's actinic keratosis developed subsequent to separation from military service.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a chronic skin disorder.  The only skin conditions the Veteran has been ever been found to have were abscesses in service, and later, actinic keratosis.  Neither of these issues is a disorder for which presumptive service connection as due to herbicide exposure is warranted; thus service connection on a presumptive basis as due to herbicide exposure for any skin disability is not warranted.   

Likewise, though the Veteran's period of service indicates that he may be presumed exposed to herbicides, none of the evidence of record relates the Veteran's claimed skin disability to herbicide exposure.  There is no medical opinion of record linking any skin disability to herbicide exposure.  Therefore, service connection as due to herbicide exposure, on either a presumptive, or a direct basis, is not warranted.  However, although service connection has been denied as due to herbicide exposure, service connection could still be granted on a direct basis.

In this regard however, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not currently have any skin disability related to service.  The Veteran's October 2005 VA examination report indicated that his forearm scarring looked more like residuals of actinic keratosis than the residuals of cellulitis or abscess, and the July 2010 report of VA examination found that the Veteran had no residuals from the incision and drainage of his abscesses in service.  While the June 2011 examiner initially said that it was impossible to determine without resorting to speculation which, if any, of these scars were related to the incision and drainage of the left forearm abscesses in service, he did later state that the symmetrical nature of the scars argued against a unilateral incision and drainage being responsible for them.  Further, none of the VA examinations found the Veteran to have any chronic skin disease, and the most recent December 2011 opinion found only actinic keratosis and reflected it was not related to service.

 Finally, the Board points out that the Veteran's separation examination shows no complaints of, or treatment for, any skin condition, and there is no evidence of record from the Veteran's separation in service until 2005, 35 years later, showing any complaints of any skin problem.  While the Veteran has testified to the fact that he thinks he was diagnosed with actinic keratosis in service, and has continuously had this disability since service, this is inconsistent with the report of separation examination and the lack of evidence for years following service.  As an example, the Board notes that the evidence of record shows that when the veteran filed a claim for service connection for neck scars in 1994, at that time he did not report having any other skin condition.  Thus the Board finds his current assertion to be of less probative value.

The persuasive evidence is against the claim of any current chronic skin disorder related to service. 

 As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER


Entitlement to service connection for a chronic skin disorder is denied.


____________________________________________
ROBERT E. O' BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


